
	

113 HR 4407 IH: Wood Stove Regulatory Relief Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4407
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Luetkemeyer (for himself and Mr. Harper) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to set reasonable limits on the
			 stringency and timing of proposed regulations for new residential wood
			 heaters, new residential hydronic heaters, new forced-air furnaces, and
			 new residential masonry heaters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Wood Stove Regulatory Relief Act of 2014.
		2.Regulation of new residential wood heaters, new residential hydronic heaters, new forced-air
			 furnaces, and new residential masonry heaters
			(a)ProhibitionDuring the period specified in subsection (c), the Administrator may not finalize, issue,
			 implement, or enforce any rule described in subsection (b) unless such
			 rule meets the requirements described in subsection (d).
			(b)RulesSubsection (a) applies with respect to—
				(1)the proposed rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and
			 Forced-Air Furnaces, and New Residential Masonry Heaters published at 79 Fed. Reg. 6330 (February 3, 2014) or any successor or substantially similar rule;
			 and
				(2)any other rule under section 111 of the Clean Air Act (42 U.S.C. 7411) that is applicable to any
			 new source that is a residential wood heater, a residential hydronic
			 heater, a forced-air furnace, or a residential masonry heater.
				(c)ApplicabilityThis Act applies during the 8-year period beginning on the date of enactment of this Act.
			(d)Requirements
				(1)Numeric emission limitsDuring the period specified in subsection (c), in finalizing or issuing any rule described in
			 subsection (b), the Administrator may not establish a particulate matter
			 emissions limit—
					(A)for adjustable rate wood heaters or pellet heaters/stoves that were, on or before the effective
			 date of the rule, certified as being in compliance with any applicable
			 standard of performance for particulate matter, that is less than 4.5
			 grams of particulate matter per hour;
					(B)for all other adjustable rate wood heaters, single burn rate wood heaters, or pellet
			 heaters/stoves, that is less than 4.5 grams of particulate matter per
			 hour;
					(C)for any residential hydronic heater, that is less than 0.32 pound per million British thermal unit
			 heat output as measured under ASTM E2618–13 Standard Test Method for Measurement of Particulate Emissions and Heating Efficiency of Solid
			 Fuel-Fired Hydronic Heating Appliances using either cordwood or cribs; or
					(D)for any forced-air furnace, that is less than 0.93 pound per million British thermal unit heat
			 output.
					(2)Transition periodDuring the period specified in subsection (c), in finalizing or issuing any rule described in
			 subsection (b), the Administrator shall—
					(A)with respect to a residential wood heater that was certified on or before the effective date of the
			 rule by the Administrator as in compliance with any applicable emissions
			 limit in effect prior to the date of enactment of this Act—
						(i)provide that such certification shall remain valid until the date that is five years after such
			 heater was certified; and
						(ii)permit any such heater to be manufactured and sold at retail until the date that is five years
			 after such heater was certified;
						(B)with respect to a forced-air furnace—
						(i)except as provided in clause (ii)—
							(I)that is manufactured on or before the effective date of such rule, permit such forced-air furnace
			 to be sold at retail for a period of at least one year after such
			 effective date; or
							(II)that is manufactured after the effective date of such rule, not require such forced-air furnace to
			 meet any applicable particulate matter emissions limit set forth in such
			 rule until the date that is at least one year after such effective date;
			 or
							(ii)that was tested under Canadian Standards Administration B415.1–10 test protocol on or before the
			 effective date of the rule and met a particulate matter emissions limit of
			 0.93 pound per million British thermal unit heat output, permit such
			 forced-air furnace to be manufactured and sold at retail for a period of
			 five years after such effective date; and
						(C)with respect to a hydronic heater that—
						(i)is a qualified model, deem such hydronic heater to be certified as in compliance with any otherwise
			 applicable emissions limit under such rule for the duration of the period
			 it would be considered a qualified model, but in no case for a period of
			 less than 3 years beginning on the effective date of such rule; or
						(ii)is not a qualified model and that is manufactured on or before the effective date of such rule,
			 permit such hydronic heater to be sold at retail for a period of at least
			 one year after such effective date.
						(3)Certification procedures
					(A)Independent Accredited Third Party Testing and CertificationDuring the period specified in subsection (c), in finalizing or issuing any rule described in
			 subsection (b), the Administrator shall provide that certifications of
			 compliance with any applicable emissions limit under such rule be issued
			 by independent third party laboratories accredited as certification bodies
			 under ISO/IEC 17065, based on testing performed by the certification body
			 or another laboratory accredited under ISO/IEC 17025 to perform
			 certification testing.
					(B)Limited role of EPADuring the period specified in subsection (c), in finalizing or issuing any rule described in
			 subsection (b), the Administrator shall provide that the Environmental
			 Protection Agency’s role in any certification or auditing process provided
			 in such rule shall be limited to conducting selective audits of the
			 testing, certification, and quality assurance/quality control functions
			 performed by certification bodies or test laboratories that are accredited
			 by the ISO.
					(e)DefinitionsIn this Act:
				(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
				(2)ISOThe term ISO means the International Organization for Standardization.
				(3)ISO/IEC 17025The term ISO/IEC 17025 means the International Organization for Standardization/International Electrotechnical Commission
			 standard number 17025.
				(4)ISO/IEC 17065The term ISO/IEC 17065 means the International Organization for Standardization/International Electrotechnical Commission
			 standard number 17065.
				(5)New sourceThe term new source has the meaning given such term in section 111(a)(2) of the Clean Air Act (42 U.S.C. 7411(a)(2)).
				(6)Standard of performanceThe term standard of performance has the meaning given such term in section 111(a)(1) of the Clean Air Act (42 U.S.C. 7411(a)(1)).
				(7)Qualified modelThe term qualified model means, with respect to a hydronic heater, a model that had been shown to meet performance levels
			 established by the Administrator under a voluntary partnership program in
			 effect prior to the date of enactment of this Act.
				
